Citation Nr: 0916842	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cancer of 
the tongue and tonsil, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in 
September 2007, in which the Board remanded for further 
development and adjudication the issues of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and entitlement to service connection for cancer of the 
tongue and tonsil.  In a rating decision dated in January 
2009, the RO granted entitlement to service connection for 
PTSD.  Apparently having overlooked this fact, the Veteran's 
representative continued to present argument on the issue of 
entitlement to service connection for PTSD in an April 2009 
Informal Hearing Presentation.  As that matter has been 
decided in a manner fully favorable to the Veteran, the 
appeal as to entitlement to service connection for PTSD is 
resolved and is no longer within the Board's jurisdiction.
     

FINDINGS OF FACT

1.  The Veteran does not have residuals of a cancer of the 
lung, bronchus, larynx, or trachea.

2.  There is no contention or evidence that the Veteran 
experienced a malignant tumor within one year of discharge 
from active service.

3. There is no competent medical evidence of a nexus between 
the Veteran's presumed exposure to certain herbicide agents 
(to include Agent Orange) during service and post-service 
carcinoma of the tongue and right tonsil.







CONCLUSION OF LAW

Residuals of carcinoma of the tongue and right tonsil were 
not incurred in or aggravated by active service, nor may they 
be presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide, and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

An October 2007 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for cancer of the tongue and tonsil, to include as 
due to herbicide exposure.  This letter also informed him of 
his and VA's respective duties for obtaining evidence.  In 
addition, the October 2007 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter, most recently in March 2009.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the Veteran's claim. 

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, and reports of private treatment.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claim.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the Veteran's cancer of 
the tongue and tonsil began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With no diagnosis of or findings attributed to cancer of the 
tongue and tonsil until  over 26 years post-service, and no 
medical opinion linking any incident of service (such as the 
Veteran's presumed exposure to Agent Orange or other 
herbicides in Vietnam) to the Veteran's post-service cancer 
of the tongue and tonsil, the Board finds that there is no 
duty to provide a medical examination or opinion.  Arguably, 
38 U.S.C.A. § 5103A mandates a nexus opinion when there are 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  A medical examination may also be required where 
there is competent medical nexus evidence to indicate a 
relationship between an incident of service and a current 
disability.  Here, while there is medical evidence of a 
current diagnosis of residuals of cancer of the tongue and 
tonsils, there is no suggestion of a symptom, clinical 
finding, or laboratory finding related to cancer of the 
tongue and tonsils either during service or more than 26 
years thereafter, and there is no competent medical opinion 
relating cancer of the tonsil and tongue to any incident of 
service.  Without such evidence, the Board concludes that no 
additional development is required based on the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson, supra; Pond, supra.  See also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In this vein, the Board acknowledges the finding of private 
physician G.W., M.D., that the Veteran's cancer should be 
considered a respiratory cancer for purposes of determining 
whether the Veteran's cancer is related to exposure to Agent 
Orange or other herbicide agents during active service.  
However, this opinion does not relate the Veteran's cancer to 
active service or exposure to herbicide agents.  As will be 
discussed further below, because what constitutes a 
respiratory cancer for purposes of presumptive service 
connection based on exposure to Agent Orange or other 
herbicide agents in Vietnam is clearly delineated in VA 
regulations, the physician's opinion as to whether the 
Veteran's cancer should also be considered a respiratory 
cancer is not sufficient to establish presumptive service 
connection under VA regulations, nor is it sufficient to 
require an additional medical opinion on the matter, given 
the precise wording of the regulation at issue with respect 
to what is to be considered a respiratory cancer for 
presumptive purposes.  See 38 U.S.C.A. § 3.309(e).  As will 
be discussed further below, the Board further notes that Dr. 
G.W. did not opine that the Veteran's cancer was in fact 
related to exposure to herbicide agents during active 
service.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include malignant tumors, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

In addition, for purposes of establishing service connection 
for a disability resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002).  Moreover, the diseases listed at 38 
C.F.R. § 3.309(e), to include respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) shall be presumed to 
be due to exposure to such herbicide agents if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded by presumptive 
laws and regulations from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  


Factual Analysis

The Veteran contends that his current residuals of cancer of 
the tongue and tonsil are a result of his exposure to certain 
herbicide agents, to include Agent Orange, during his period 
of service in Vietnam.  

Because the Veteran served on land in Vietnam during the 
Vietnam War, exposure to certain herbicides agents, to 
include Agent Orange, is presumed and conceded.  See 38 
C.F.R. § 3.307(a)(6)(iii).

The Veteran's April 1970 service enlistment examination, his 
service treatment records, and his April 1974 service 
separation examination are silent for findings with respect 
to a malignant tumor of the tongue or tonsil.  There is no 
contention of, and no evidence to show, diagnosis of a 
malignant tumor within one year of discharge from the 
Veteran's period of active service.  Accordingly, a 
presumption of service connection for cancer of the tongue 
and tonsil is not warranted pursuant to the provisions of 38 
C.F.R. §§ 3.307 and 3.309(a) (Chronic diseases).

Private treatment records reveal that in September 2001 the 
Veteran was noted to have a right tongue mass.  A biopsy was 
ordered.  In October 2001 the Veteran was diagnosed by a 
right tonsil biopsy as having invasive, predominantly non-
keratinizing squamous cell carcinoma.  In December 2001, the 
Veteran underwent a procedure to remove the cancer and 
replace part of his tongue with tissue from his pectoral 
muscle.  The post-operative diagnosis was right squamous cell 
carcinoma of the base of the tongue and tonsil. 

The Veteran seeks service connection for residuals of the 
cancer of the tongue and tonsil, to include residuals of the 
treatment and surgery he underwent to remove and treat the 
cancer.

In correspondence dated in August 2003, G.W., M.D., wrote to 
the Veteran, stating as follows:

Thank you for your letter of August 24 inquiring 
about the possible relationship of your cancer with 
Agent Orange.  Your cancer is a respiratory cancer, 
as the base of the tongue is adjacent to the larynx.  
These cancers are included in diseases associated 
with exposure to certain herbicide agents indicated 
in the material you sent me.

In correspondence dated in July 2004, Dr. G.W again wrote to 
the Veteran in response to a question about the relationship 
of his oropharyngeal cancer with Agent Orange.  He wrote as 
follows:

As you know, you were treated two and one half years 
ago for an advanced oropharyngeal squamous 
carcinoma.  This required radical treatment with 
chemotherapy, radiation and finally, surgery.  
According to the information you provided in Section 
1116 of the Veteran's Pensions, Bonuses and 
Veteran's Relief document, Section F, indicates that 
respiratory cancers can be service connected when 
associated with exposure to herbicide agents.  These 
respiratory cancers include cancers of the lung, 
bronchus, larynx and trachea.  You cancer involved 
the aerodigestive tract adjacent to the larynx and 
should be considered a respiratory cancer since it 
is of the same histologic type of tumor and in the 
same laryngeal location...
  
The Veteran, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, he is competent to provide 
testimony as to continuity of symptomatology since service.   
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service).  
Here, continuity of symptomatology since the time of 
discharge from service is not shown or alleged, and the 
Veteran is not competent to provide a medical opinion as to 
whether his post-service cancer of the tongue and tonsil is 
related to his presumed exposure to Agent Orange or other 
herbicides in Vietnam.  The Veteran's opinion relating post-
service cancer of the tongue and tonsil to exposure to 
herbicide agents during service is of essentially no 
probative weight.

The Board notes that neither of Dr. G.W.s medical opinions 
relates the Veteran's oropharyngeal carcinoma to the 
Veteran's presumed exposure to herbicide agents in Vietnam 
during service.  Rather, Dr. G.W's medical opinion is to the 
effect that the Veteran's particular cancer should be 
considered a respiratory cancer and therefore should be 
considered as one of the types of cancer that are presumed to 
be related to exposure to Agent Orange during the Veteran's 
period of service in Vietnam.  There is no competent medical 
opinion evidence of record directly relating the Veteran's 
cancer of the tongue and tonsil to any incident of active 
service, to include presumed exposure to Agent Orange or 
other herbicide agents.  Thus, there is no competent medical 
nexus evidence to support entitlement to service connection 
for the Veteran's residuals of cancer of the tongue and 
tonsil on a direct incurrence, non-presumptive basis.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Absent 
such a medical nexus opinion, entitlement to direct-
incurrence, non-presumptive service connection for cancer of 
the tongue and tonsil is not warranted.  See Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board further acknowledges the opinion of Dr. D.W. that 
the Veteran's oropharyngeal cancer should be considered a 
respiratory cancer.  However, the VA regulations are clear 
and specific, and leave no room for interpretation in favor 
of the Veteran's claim under the facts of this case.  At 38 
C.F.R. § 3.309(e), for purposes of diseases to be presumed 
associated with exposure to certain herbicide agents, a 
respiratory cancer is specifically delineated as a cancer of 
the lung, bronchus, larynx, or trachea.  The medical evidence 
of record is very clear that the Veteran's cancer was not 
cancer of the lung, bronchus, larynx or trachea.  Although 
Dr. G.W. opined that the Veteran's cancer should be 
considered a respiratory cancer, he essentially acknowledged 
that the Veteran's cancer was not of the larynx when he wrote 
in July 2004 that the Veteran's cancer "involved the 
aerodigestive tract adjacent to the larynx..."  (Emphasis 
added.)  Whether a tumor is of a certain histologic type or 
is in the same general region as the larynx is not relevant 
in interpreting this clearly worded regulation-a respiratory 
cancer for purposes of 38 C.F.R. § 3.309(e) is a cancer of 
the lung, bronchus, larynx, or trachea.  For the same 
reasons, the August 2003 opinion of Dr. G.W. that the 
Veteran's cancer should be considered by VA to be a 
respiratory cancer because the base of the tongue is adjacent 
to the larynx is also unpersuasive.  The opinion itself 
betrays the fact that the cancer was not in fact of the lung, 
bronchus, larynx, or trachea, but rather of the tongue.  
Similarly, the December 2001 records of hospitalization and 
surgery are clear that the Veteran's cancer was of the base 
of the tongue and right tonsil, and thus cannot under any 
reasonable interpretation be considered a cancer of the lung, 
bronchus, larynx, or trachea.  As the Board interprets the 
law in this case, under the clear wording of the regulation 
as to what is to be considered a respiratory cancer, for 
purposes of adjudication of presumptive service connection 
for diseases associated with exposure to certain herbicide 
agents, a cancer of the tongue or tonsil is not to be 
considered a respiratory cancer.  See 38 C.F.R. § 3.309(e).  
The Board can see no room for interpretive doubt on this 
matter.  Cf. Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 
552, 130 L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (en banc) (generally, interpretive doubt is to be 
construed in favor of the claimant).  

As the preponderance of the evidence is against the claim for 
service connection for residuals of cancer of the tongue and 
tonsil, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of cancer of 
the tongue and tonsil is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


